PER CURIAM.
The State purports to appeal from a final judgment imposing a probationary sentence upon defendant’s conviction for possession of heroin with intent to distribute {N.J.S.A. 24:21-19(a)(l)).
We need not determine whether N.J.S.A. 2C:44-l(f)(2) permits the State to appeal from a probationary sentence imposed for a Title 24 offense. Here, as part of the plea agreement, the State agreed to remain silent at the time of sentence, and it did so. The present appeal not only would project issues not raised in the trial court but would contravene the State’s commitment to remain silent as to sentence. The State may not invoke N.J.S.A. 2C:44-l(f)(2) to challenge a sentence in violation of such a commitment.
The appeal is therefore dismissed.